DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to paragraph 0023 of the specification filed on 18 January 2022 has been considered by the examiner.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities: minor claim drafting errors.
In claim 7 at line 8, immediately following “disposed” and prior to “the” insert --about--.
In claim 13 at line 9, immediately following “disposed” and prior to “the” insert
 --about--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The prior rejections of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been overcome by the response filed 18 January 2022, wherein Applicant amended claims 1, 7, and 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bond et al. (US Patent Application Publication No. 2015/0260329 A1).
Bond et al. ‘329, as best viewed in Figs. 2 and 3, discloses a protective sleeve configured to be circumferentially disposed around an object so as to provide protection thereof comprising:
regarding claim 1,
a body (100/200), said body having at least two layers (102), said body being planar in manner and flexible, said body having an upper surface (upper surface of top element 102) and a lower surface (lower surface of bottom element 102), said body being movable between a first position and a second position wherein in said second position said body is circumferentially disposed around an object (Fig. 3); and
a plurality of fasteners (202, 204), said plurality of fasteners being couplable mechanical fasteners (hook and loop fasteners per para. 0035), said plurality of fasteners being disposed on said body proximate opposite ends thereof, said plurality of fasteners being organized in a first 
regarding claim 2,
wherein said second layer (“inner layer” 102) is manufactured from an impact absorbing material (e.g., “nylon” per para. 0029) and is adjacent an object to which the protective sleeve is surroundably secured when said body is in the second position (para. 0029); and
regarding claim 3,
wherein said first layer (“outer layer” 102) is manufactured from a material selected from one of the following: synthetic rubber or plastic polymer (“fiberglass” per para. 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US Patent Application Publication No. 2015/0260329 A1) in view of Tian (CN 2923326 Y).
CLAIMS 7-12
Regarding claim 7, Bond et al. ‘329 (Figs. 2 and 3) discloses a protective sleeve configured to be surroundably mounted a portion of a dig wand of a hydrovac excavation system wherein the protective sleeve comprises:
	a body (100/200), said body having a first layer (upper element 102-104-102), a second layer (middle element 106-108-106), and a third layer (lower element 102-104-102), said body having an upper surface (upper surface of the first layer) and a lower surface (lower surface of the third layer), said body having a first end and a second end, said body being flexible, said body having a first position and a second position, said body being planar in manner in said first position, said body being configured to be circumferentially disposed about the portion of the dig wand in said second position;
a plurality of fasteners (202, 204) , said plurality of fasteners being secured to said body, said plurality of fasteners being organized in a first set (202) and a second set (204), said second set and said first set of the plurality of fasteners being mateable mechanical fasteners (para. 0035), said plurality of fasteners configured to secure said body in said second position; and
wherein said first set and second set of fasteners are arranged in columns intermediate an upper edge and a lower edge of said body.
	Regarding claim 7, Bond et al. ‘329 discloses fasteners embodied as snaps, magnets, and buttons but fails to teach the first set (202) consisting of a single linear column and the second set (204) consisting of a plurality of linear columns.  Tian ‘326 discloses a protective cover 

Bond et al. ‘329 further teaches:
regarding claim 8,
	wherein said first layer and said third layer are manufactured from a material selected from one of the following: synthetic rubber or plastic polymer (“nylon” and/or “fiberglass” per para. 0029);
regarding claim 9,
wherein said second layer (106-108-106) is intermediate said first layer and said third layer and is manufactured from a silicone gel (“aerogel” per paras. 0029-0030);
regarding claim 10,
wherein said first set of fasteners and said second set of fasteners have a void therebetween (Fig. 2);
regarding claim 11,
wherein said body is manufactured from a high visibility color (Claim 19); and

wherein a portion of the first set of fasteners extends outward from said lower surface of said body (Fig. 2).

CLAIMS 13 AND 16-19
Regarding claim 13, Bond et al. ‘329 (Figs. 2 and 3) discloses a protective sleeve configured to be surroundably mounted about a portion of a dig wand of a hydrovac excavation system, wherein the protective sleeve comprises:
a body (100/200), said body having a first layer (102-104-102), a second layer (106-108-106) and a third layer (102-104-102), said second layer being intermediate said first layer and said third layer, said body having an upper edge and a lower edge, said body having an upper surface and a lower surface, said body having a first end and a second end, said body being flexible, said body having a first position and a second position, said body being planar in manner in said first position, said body being configured to be circumferentially disposed about the portion of the dig wand in said second position; and
a plurality of fasteners (202, 204), said plurality of fasteners being secured to said body, said plurality of fasteners being mateable mechanical fasteners (para. 0035), said plurality of fasteners being organized in a first set (202) and a second set (204), said plurality of fasteners configured to secure said body in said second position, said first set of said fasteners being proximate said first end of said body and said second set of fasteners being proximate said second end of said body.
Regarding claim 13, Bond et al. ‘329 discloses fasteners embodied as snaps, magnets, and buttons but fails to teach the first set (202) consisting of a single linear column and the 

Bond et al. ‘329 further teaches:
regarding claim 16,
wherein said second layer (106-108-106) is manufactured from a silicone gel (“aerogel” per paras. 0029-0030);
regarding claim 17,
wherein said first layer (102-104-102) and said third layer (102-104-102) are manufactured from a material selected from one of the following: synthetic rubber or plastic polymer (“nylon” and/or “fiberglass” per para. 0029);
regarding claim 18,
wherein the protective sleeve is manufactured in a high visibility color (Claim 19); and
regarding claim 19,
.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues Bond et al. ‘329 fails to teach a first arrangement of fasteners in a single column and a second arrangement of fasteners in a plurality of columns.  The examiner disagrees and contends hooks and loops are both densely applied in hook-and-loop type fasteners and a single column is found in a strip of either. Whether it is uniformly organized, as argued by Applicant, is irrelevant because claim 1 does not require uniform organization.

The prior rejection of claims 7-13 and 16-19 under 35 USC §102(a)(1) has been overcome by the response filed 18 January 2022, wherein Applicant amended the claims to further define the first and second sets of fasteners (see Remarks).  However, upon further consideration, a new ground(s) of rejection is made in view of Tian (CN 2923326 Y).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
14 March 2022